Citation Nr: 1032886	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chronic lumbosacral strain (back disability), prior 
to July 29, 2008.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for a back disability, from July 29, 2008, forward.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for left lower leg injury, ankle area (left ankle 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In June 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

During the June 2010 personal hearing, the Veteran inferred that 
his back disability has rendered him unemployable.  Hearing 
transcript at 8-9.  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that a request for 
total disability based on individual unemployability (TDIU), 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part of 
a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).

The record also reflects that in an October 2008 rating decision, 
the RO denied the Veteran's claim for TDIU.  The RO readjudicated 
the claim for TDIU in an April 2009 rating decision and continued 
the denial of the claim for TDIU.

In a report of contact from December 2009, the Veteran clarified 
that he was not continuing a claim for TDIU.

Given that the Veteran's claim for TDIU was recently 
readjudicated by the RO in the April 2009 rating decision and the 
Veteran has clarified that he was not pursuing an appeal of the 
April 2009 denial of TDIU, the Board finds that the issue of TDIU 
is not before the Board at this time even in consideration of the 
holding in Rice.

The issues of an increased rating for a back disability on an 
extraschedular basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to July 29, 2008, the Veteran's back disability 
resulted in forward flexion no less than 60 degrees and does not 
result in favorable ankylosis of the entire thoracolumbar spine.

2.  From July 29, 2008, forward, the Veteran's back disability 
results in forward flexion no less than 30 degrees and does not 
result in unfavorable ankylosis of the entire thoracolumbar spine 
or any incapacitating episodes.

3.  From July 29, 2008, forward, the Veteran's back disability 
results in mild, but no more than mild, incomplete paralysis of 
the left lower extremity.

4.  The Veteran's left ankle disability results in moderate 
impairment, manifested by pain, weakness, and instability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but no more than 20 percent, 
disability rating for a back disability, prior to July 29, 2008, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).

2.  The criteria for a disability rating higher than 40 percent 
for a back disability, from July 29, 2008, forward, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2009).

3.  The criteria for a 10 percent, but no more than 10 percent, 
disability rating for radiculopathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8520 (2009).

4.  The requirements for referral to the Director of Compensation 
and Pension for consideration of an extraschedular rating for a 
back disability have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.321 (2009).

5.  The criteria for a 20 percent, but no more than 20 percent, 
disability rating for a left ankle disability have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity, disuse atrophy, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis and 
actually painful joints are entitled to at least the minimum 
compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Back Disability

Service connection for a back disability was established in an 
August 2006 rating decision with a 10 percent disability 
evaluation, effective the date of claim.  In an October 2008 
rating decision, the RO increased the Veteran's disability rating 
to 40 percent, effective July 29, 2008.

Lumbosacral strain is evaluated under Diagnostic Code 5237 by 
application of a general rating formula for diseases and injuries 
of the spine and by application of a formula based on 
incapacitating episodes as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease

Unfavorable ankylosis of the entire 
spine......................................
.....................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine......................................
........................................50

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................
................40

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees;...or, the combined range 
of motion of the thoracolumbar spine not 
greater than 120 degrees;...or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis...................................
..20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal countour; 
or, vertebral body fracture with loss of 50 
percent or more of the height........................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.)  For VA 
compensation purposes,...normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of 
the...thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 
months......................................................60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months.............................................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months.............................................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months.............................................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The Board will first determine whether an evaluation in excess of 
10 percent disabling is warranted for the Veteran's back 
disability prior to July 29, 2008.  

Upon review of the pertinent evidence, the Board finds that an 
evaluation of 20 percent disabling, but no more, is warranted 
prior to July 29, 2008.

A Disability Report associated with the Veteran's Social Security 
Administration records, dated in May 2002, indicated that the 
Veteran's "[c]ervical, thoracic, and lumbar range of motion are 
full with the exception of forward flexion being limited to 60 
degrees while standing."  While the report is slightly unclear 
as to whether this limited range of motion involves the cervical 
spine or thoracolumbar spine, the Board finds that given the 
degree limitation noted at 60 degrees and in resolving reasonable 
doubt in favor of the Veteran, this range of motion addresses 
forward flexion of the thoracolumbar spine as the normal range of 
motion for the cervical spine is zero to 45 degrees.  

The May 2002 Disability Report did not mention the factors 
addressed in DeLuca, however, there is no indication that there 
was additional functional loss.  As such, a disability rating of 
20 percent for the Veteran's back disability is warranted solely 
based on forward flexion limitation of motion at 60 degrees.  

Other evidence of record, however, does not indicate that the 
Veteran's back disability warrants an evaluation of 40 percent 
disabling prior to July 29, 2008.

In April 2006, the Veteran underwent a VA examination of his 
spine.  Range of motion was measured as 85 degrees of forward 
flexion, 25 degrees of extension, bilateral flexion of 25 
degrees, and bilateral rotation of 25 degrees.  His combined 
range of motion of the thoracolumbar spine was measured at 210 
degrees.  Given this evidence (which shows improvement in range 
of motion) and the absence of any ankylosis, a rating higher than 
20 percent would not be appropriate.

In addition, the Veteran had a normal sensory examination of his 
back in April 2006, indicating no neurological abnormalities.

Prior to July 29, 2008, application of the criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
yields no higher rating because the record is absent for any 
diagnosis of intervertebral disc syndrome, degenerative disc 
disease, or degenerative joint disease.  The criteria for rating 
intervertebral disc syndrome are therefore inapplicable during 
this appeal period.

The Board has also considered application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, supra.  Even though the April 2006 
examination contains reports that the Veteran has mild tenderness 
and back pain, such findings do not provide for a disability 
rating higher than 20 percent in this case.  The DeLuca factors 
go to additional loss of function caused by limitation of motion 
due to pain.  In the April 2006 examination report, the examiner 
indicated that upon repetitive motion, there was no change in 
range of motion due to pain, fatigability, weakness, or lack of 
endurance.  

In short, there is no additional loss of function caused by 
limitation of motion due to pain.  Therefore, application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not allow for a disability 
rating higher than 20 percent.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  It is important for the Veteran to 
understand that without considering pain, the 20 percent 
evaluation, prior to July 29, 2008, could not be justified.

At no time prior to July 29, 2008, did the Veteran's back 
disability demonstrate forward flexion of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, and an 
evaluation of 40 percent disabling is not warranted.

In addition, upon review of the extensive VA outpatient treatment 
reports of record and the other Social Security Administration 
records (apart from the May 2002 Disability Report), prior to 
July 29, 2008, the Board finds that these records do not provide 
any additional evidence favorable to the Veteran's claim and 
which is relevant to the applicable rating criteria, 38 C.F.R. 
§ 4.71a, diagnostic code 5237.

Overall, the Board finds that the Veteran's back disability 
symptomatology has more nearly approximated the criteria for a 20 
percent rating under Diagnostic Code 5237, prior to July 29, 
2008.  As such, a disability evaluation of 20 percent, but no 
higher, is warranted for the Veteran's back disability prior to 
July 29, 2008.

From July 29, 2008, forward, the Veteran's back disability 
picture does not warrant an evaluation in excess of 40 percent 
disabling.

The Veteran underwent another VA examination of his spine in 
August 2008.  
Range of motion was measured as 30 degrees of forward flexion, 5 
degrees of extension, bilateral flexion of 15, right lateral 
rotation of 20 degrees, and left lateral rotation of 15 degrees.  
His combined range of motion of the thoracolumbar spine was 
measured at 100 degrees.  Most importantly, the examiner did not 
indicate any ankylosing in his examination report of the 
Veteran's back.

The Board notes that the examination report indicated range of 
motion measurement for left lateral rotation twice.  However, 
upon closer examination, it appears that the examiner merely made 
a typographical error.  Indeed, it is clear that the examiner 
intended to measure the Veteran's range of motion for right 
lateral flexion, left lateral flexion, right lateral rotation, 
and left lateral rotation, in that order.  The Board finds that 
this typographical error is harmless to the Veteran's claim for a 
higher evaluation of his back disability.

As noted, the August 2008 examination report is absent for any 
diagnosis of ankylosis.  Thus, a rating higher than 40 percent 
for the Veteran's back disability under 38 C.F.R. § 4.71a, 
diagnostic code 5237 would not be appropriate.

The August 2008 examination report revealed that the Veteran was 
diagnosed with lumbar strain/sprain, as well as degenerative disc 
syndrome of the lumbar spine.  However, application of the 
criteria for rating intervertebral disc syndrome based on 
incapacitating episodes yields no higher rating because the 
record is absent for documentation of any incapacitating 
episodes.  During a personal hearing before the undersigned, the 
Veteran testified that his daughter stays with him at all times 
and assists him in getting out of bed.  Hearing transcript at 6-
7.  However, the Veteran has not claimed on appeal that he was 
ever prescribed bed rest by a physician for his disability and 
there is no evidence of record that this has ever occurred.

The Board has also considered application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, supra.  The DeLuca factors go to 
additional loss of function caused by limitation of motion due to 
pain.  The August 2008 examination report indicated that the 
Veteran had pain upon repetitive motion of all types of motion 
(forward flexion, extension, bilateral flexion, and bilateral 
rotation).  However, the only type of motion which indicated 
additional loss of function caused by limitation of motion due to 
pain was forward flexion.  Upon repetitive use, the Veteran's 
range of motion was reduced to 25 degrees from 30 degrees.

However, even with consideration of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, supra and the additional loss of function 
caused by limitation due to pain upon forward flexion, the 
Veteran's service-connected back disability would not warrant an 
evaluation higher than 40 percent disabling under diagnostic code 
5237 as the evidence fails to establish a diagnosis for 
ankylosis.

In addition, upon review of the VA outpatient treatment reports 
of record, from July 29, 2008, forward, the Board finds that 
these records do not provide any additional evidence favorable to 
the Veteran's claim for an evaluation higher than 40 percent 
under diagnostic code 5237.  

Under Note (1) of the General Rating Formula, any associated 
objective neurological abnormalities should be rated separately 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
diagnostic code 5237.  Therefore, the Board will consider whether 
results in any associated objective neurological abnormalities 
warrant separate ratings.  

In this regard, the Veteran's August 2008 VA examination results 
reveal neurological deficits of the left lower extremity.  38 
C.F.R. § 4.124a provides for ratings of the sciatic nerve under 
Diagnostic Code 8520 as follows: 80 percent for complete 
paralysis; 60 percent for severe incomplete paralysis, with 
muscle atrophy; 20 percent for moderate incomplete paralysis; and 
10 percent for mild incomplete paralysis.

During the August 2008 examination, the examiner noted that the 
Veteran had radiating pain in both lower extremities to the 
ankles and that the pain was "burning with [numbness] and 
parasthesia."  Upon sensory examination, the Veteran had normal 
pinprick to bilateral, lower extremities.  Importantly, however, 
the examiner indicated sensory loss as "[d]imunition of 
sensation medial aspect of left foot."  Of significance, the 
examiner also explicitly noted that there was "[n]o evidence of 
malingering."

The record is absent for any indication of muscle atrophy or 
complete paralysis.  While the evidence above does support a 
finding of mild incomplete paralysis of the left sciatic nerve, 
the Board does not find evidence indicative of moderate, 
moderately severe, or severe incomplete paralysis of the left 
sciatic nerve.  Hence, a disability rating of 10 percent for mild 
incomplete paralysis of the left sciatic nerve is appropriate.

An analysis of extraschedular consideration for the Veteran's 
back disability is discussed in the Remand portion of this 
decision.

Left Ankle Disability

Service connection was established for a left ankle disability in 
an August 2006 rating decision.  The Veteran is currently rated 
at 10 percent disabling for his left ankle disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5262, which indicates impairment 
of the left tibia and fibula due to malunion resulting in slight 
ankle disability.

Under Diagnostic Code 5262, non-union of the tibia and fibula 
with loose motion, requiring a brace, is rated at 40 percent 
disabling.  38 C.F.R. § 4.71a.  Malunion of these bones, with 
marked knee or ankle disability, is rated at 30 percent 
disabling.  Id.  With moderate knee or ankle disability, a 20 
percent rating is assigned, and, with slight knee or ankle 
disability, a 10 percent rating is assigned.  Id.

Alternatively, the RO has also considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, which indicates limited motion of the 
ankle.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, disability 
of the ankle manifested by limited motion, a 10 percent rating is 
warranted for "moderate" limitation of motion, and a 20 percent 
rating is warranted for "marked" limitation of motion.  38 
C.F.R. 4.71a, Diagnostic Code 5271.

The Veteran was afforded a VA examination of his left ankle in 
April 2006.  Range of motion was measured as 15 degrees of 
dorsiflexion with pain at 10 degrees.  However, the examiner 
failed to provide the measurements of plantar flexion of the 
Veteran's left ankle.  Upon request from the RO, the examiner 
provided an addendum to his April 2006 examination report and 
indicated that the Veteran had plantar flexion of the left ankle 
of 40 degrees.  While the examiner provided the range of motion 
for plantar flexion, he did not address the factors as addressed 
by DeLuca and whether there was additional loss of function 
caused by limitation due to pain.  Regardless, the Veteran 
underwent another VA examination of his left ankle in August 
2008, which provides more favorable results, overall, with 
respect to the Veteran's claim for a higher evaluation of his 
left ankle disability.

In the August 2008 examination, the Veteran's range of motion was 
measured as 10 degrees of dorsiflexion with pain and 50 degrees 
of plantar flexion with pain.  The examiner noted that the 
Veteran had no deformity but had pain, instability, stiffness, 
and weakness of his left ankle.  He also indicated that the 
Veteran had flare-ups every two to three weeks and lasts two to 
three days.

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, supra.  The DeLuca factors go to 
additional loss of function caused by limitation of motion due to 
pain.  The August 2008 examination report indicated that the 
Veteran had additional loss of function caused by limitation of 
motion due to pain upon dorsiflexion.  Upon repetitive use, the 
Veteran's range of motion for dorsiflexion was reduced to 5 
degrees from 10 degrees.

As noted above, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity, disuse atrophy, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  See 38 C.F.R. § 4.45.  In this 
case, the examiner observed the Veteran's visible behavior on 
motion and indicated that the Veteran's left ankle disability 
resulted in pain, instability, stiffness, and weakness.  Upon 
repetitive activity, the examiner observed moderate facial 
grimacing.  Indeed, during the personal hearing in June 2010, the 
Veteran testified that his left ankle gives out at least once per 
day and he has fallen three or four times in the past month.  
Hearing transcript at 12.  

On the August 2008 examination report, the examiner indicated the 
effects of the Veteran's left ankle disability on daily 
activities such as chores, shopping, exercise, sports, 
recreation, traveling, feeding, bathing, dressing, toileting, and 
grooming as predominantly moderate.  While effects on activities 
such as exercise, sports, and recreation were severe or prevented 
due to the Veteran's left ankle disability, the overall 
disability picture is one of moderate impairment.

Taking the evidence and his testimony as a whole, the Veteran's 
left ankle disability results in moderate impairment under the 
applicable diagnostic code, warranting a 20 percent disability 
rating.  The evidence does not demonstrate a marked left ankle 
disability and a 30 percent evaluation would not be appropriate.  
In addition, while the Veteran testified that he uses a brace, 
there is no evidence indicating nonunion of the tibia and fibula 
with loose motion and a 40 percent disability rating is not 
appropriate.  See hearing transcript at 11; see also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

The highest disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 is 20 percent, for marked limited motion of the ankle.  
As discussed, the Veteran's left ankle disability warrants an 
evaluation of 20 percent disabling under Diagnostic Code 5262.  
Thus, a higher rating under Diagnostic Code 5271 is unavailable.

The Board has also looked at other diagnostic codes for rating 
the Veteran's left ankle disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In this regard, the Veteran's left ankle 
disability does not warrant a higher rating under Diagnostic Code 
5270 or Diagnostic Code 5272 because he has never demonstrated or 
been diagnosed with ankylosis of the ankle.  In addition, the 
Veteran has never been diagnosed with malunion of the os calcis 
or astragalus and never underwent an astragalectomy.  Thus, 
Diagnostic Codes 5273 and 5274 are not for application in this 
case.  See 38 C.F.R.  § 4.71a, Diagnostic Codes 5270, 5272, 5273, 
5274 (2009).  To the extent that the Veteran has a foot injury, 
as contemplated by Diagnostic Code 5284, based on the evidence 
discussed above, the Veteran's left ankle disability is not of 
such severity as to warrant a higher evaluation than 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

Upon review of the Veteran's extensive VA outpatient treatment 
reports and Social Security Administration records, the Board 
finds no additional evidence favorable to the Veteran's claim for 
a disability rating higher than 20 percent for his left ankle 
disability.

As such, after resolving all reasonable doubt in the Veteran's 
favor, the Veteran's left ankle disability more closely 
approximates a disability picture of a moderate ankle disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, warranting a 20 
percent evaluation, but no more, for his left ankle disability.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in November 2005 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Prior to July 29, 2009, entitlement to a 20 percent disability 
rating, but no more, for a back disability is granted, subject to 
the applicable laws and regulations governing the payment of 
monetary awards.

From July 29, 2009, forward, a schedular evaluation higher than 
40 percent disabling for a back disability is denied.

From July 29, 2008, forward, entitlement to a 10 percent 
disability rating, but no more, for radiculopathy of the left 
lower extremity is granted, subject to the applicable laws and 
regulations governing the payment of monetary awards.

Entitlement to a 20 percent disability rating, but no more, for a 
left ankle disability is granted, subject to the applicable laws 
and regulations governing payment of monetary awards.  

REMAND

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2007).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In this case, the Veteran is currently rated at 40 percent 
disabling for his back disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  During the personal hearing in June 2010, 
when questioned by the undersigned, the Veteran admitted that 
because of the pain to his back, he is able to sleep only three 
hours per night.  The Veteran stated, "I'd get all these pillows 
and I'd turn this way, and lay down in the bed and then I'd get 
up and [the pain] wakes me up.  I can't lay on my side.  It has 
to be on my back, or nothing."  Hearing transcript at 14.

In August 2008, the Veteran was afforded a VA examination of his 
joints.  The examiner indicated that the Veteran has "marked 
limitation of motion in the lumbar spine" and that the 
"limitation of motion with pain would prevent the [Veteran] from 
performing his [former] occupation as a production manager as he 
would be required to do considerable walking and be on his feet 
for most of the day."  

The examiner also concluded that the Veteran's back disability 
would also prevent him from being qualified for light occupation, 
which is described as "capable of ambulating frequently."  The 
examiner noted that the Veteran has marked limitation of walking 
capabilities on the basis of his back condition.  As the Veteran 
would be required to sit for an extended period of time to do 
paperwork as a production manager, his back disability would 
prevent him from qualifying in the category of a sedentary 
occupation.  The examiner also indicated that the Veteran would 
not be capable of a medium or heavy occupation as he would not be 
able to lift the requisite weight minimums.

The Board finds that the evidence of record, specifically, the 
August 2008 VA examination and the Veteran's testimony during the 
June 2010 personal hearing, suggests that the Veteran's back 
disability constitutes an unusual disability picture as indicated 
by the Veteran's severe lack of sleep and marked interference 
with employment such that the regular schedular standards have 
been rendered impractical.  Accordingly, the appeal is remanded 
to the RO for referral for an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should refer the case to the 
Director, Compensation and Pension 
Service, for a determination as to 
whether the Veteran is entitled to the 
assignment of an extraschedular rating 
for a back disability in accordance with 
the provisions of §38 C.F.R. § 3.321(b).  
The Director, Compensation and Pension 
Service, is requested to provide adequate 
reasons and bases for any decision.

2.	Upon a response from the Director, 
Compensation and Pension Service, the RO 
must undertake any adjudicative actions 
necessary.  After completing the above 
action, and any other development as may 
be indicated by any response received as 
a consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


